Opinion issued April 7, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-20-00058-CR
                            ———————————
                        IN RE KELVIN JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Kelvin Jones, incarcerated and proceeding pro se, has filed a petition

for a writ of mandamus, seeking to compel the Grimes County District Clerk to file

and transmit his motion for “Complaint for Official Oppression with Memorandum

In Support; Affidavit; and Complaint/Affidavit for Arrest Warrant” to the trial
court.1 Relator asserts that the district clerk has not complied with the clerk’s duties

under article 2.21 of the Texas Code of Criminal Procedure.2

      This Court’s mandamus jurisdiction is limited to writs of mandamus against

certain judges within its district and all writs necessary to enforce the Court’s

jurisdiction. See TEX. GOV’T CODE § 22.221. Thus, we have no jurisdiction to issue

a writ of mandamus against a district clerk unless necessary to enforce our

jurisdiction. See id.; In re Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815, at

*1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding). Because relator’s petition does not reflect that issuance of a writ is

necessary to enforce our jurisdiction, we do not have jurisdiction to issue a writ of

mandamus against the district clerk. See In re Washington, 7 S.W.3d at 182.

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Kelley and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Kelvin Jones, cause number F11-45815-P,
      pending in the 12th District Court of Grimes County, Texas, the Honorable Donald
      L. Kraemer presiding.
2
      See TEX. CODE CRIM. PROC. art. 2.21(a)(1), (6).

                                           2